Petition for Rehearing.
(166 Pae. 537.)
On petition for rehearing. Rehearing denied.
Mr. Harold V. Newlin and Messrs. Cleeton & Mc-Menamin, for the petition.
Mr. Walter P. LaRoche, City Attorney, and Mr. Henry A. Da/oie, Deputy City Attorney, contra.
In Banc.
Mr. Justice Harris
delivered the opinion of the court.
The plaintiff has filed two petitions for a rehearing, one for a rehearing of the motion to dismiss the appeal, and the other for a rehearing “upon the merits.” The original presentation' of the motion to dismiss the appeal was supported by three carefully prepared briefs in which counsel for plaintiff exhaustively argued their contention. While the petition for a rehearing contains no argument not previously advanced by the plaintiff we have nevertheless re-examined the motion to dismiss the appeal with the result that the re-examination carries us along the same path of reasoning which Mr. Chief Justice McBride followed in the original opinion and brings us to the same conclusion which he there expressed: Colby v. Portland, ante, p. 359 (166 Pac. 537).
The petition for a rehearing “upon the merits” does not require an extended discussion and it is sufficient to say that after considering the suggestions of counsel our conclusion is that a rehearing should be denied; and it is so ordered. Rehearing Denied.
Mr. Justice McCamant took no part in the consideration of this case.